MEMORANDUM **
David Griffin appeals from the 46-month sentence imposed following his guilty-plea conviction for bank fraud, in violation of 18 U.S.C. § 1344. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Griffin contends that the sentence imposed was unreasonable because the district court failed to appropriately consider the sentencing factors. A review of the record reflects that the district court did take into account the applicable sentencing factors, including the nature and circumstances of the offense and the history and characteristics of the defendant.
Because the sentence imposed is not unreasonable, we affirm. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied, - U.S. - , 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006); United *149States v. Sylvester Norman Knows His Gun, 438 F.3d 913, 918 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.